Per Curiam.

There is no claim of affirmative dishonesty or malfeasance on the part of respondent. However, the facts establish that respondent was unduly neglectful of his responsibilities as an attorney at law to four of his clients.
This negligence and procrastination of respondent represented misconduct as defined by Section 5(a) of Rule XVIII and Section 1 of Rule XIX of the Rules of Practice of this court which adopt the Canons of Professional Ethics of the American Bar Association.
However, counsel for the Cleveland Bar Association indicated in oral argument that the recommendation for indefinite suspension, which was made to the Board of Commissioners on Grievances and Discipline and made by that board to this court, may be too severe.
In view of Rule XVIII(7) of the Rules of Practice of this court, which would require a suspension for an indefinite time or permanent disbarment of respondent from the practice of law upon his being found guilty of any subsequent misconduct, we conclude that a public reprimand is sufficient in this case.

Report modified and judgment accordingly.

Taet, C. J., Zimmerman, Matthias, O’Neill, Schneider, Herbert and DuncaN, JJ., concur.